     Case 3:21-cv-00145-N-BK Document 8 Filed 08/23/21             Page 1 of 1 PageID 12



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

GUY LEONARD, JR., #2323425,                   §
               Plaintiff,                     §
                                              §
v.                                            §    CIVIL CASE NO. 3:21-CV-145-N-BK
                                              §
MANSFIELD JAIL,                               §
                     Defendant.               §


      ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The Court reviewed the proposed Findings, Conclusions,

and Recommendation for plain error. Finding none, the Court ACCEPTS the Findings,

Conclusions, and Recommendation of the United States Magistrate.

        SO ORDERED this 23rd day of August, 2021.




                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
